[Cite as Vikoz Ent., L.L.C. v. Wizards of Plastic Recycling, Inc., 2011-Ohio-4486.]


STATE OF OHIO                      )                         IN THE COURT OF APPEALS
                                   )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

VIKOZ ENTERPRISES, LLC

        Appellee

        v.

WIZARDS OF PLASTIC
RECYCLING, INC.

        Appellees

        and

ALLIANCE ONE, LLC

      Appellant
C.A. No.     25759



APPEAL FROM JUDGMENT
ENTERED IN THE
COURT OF COMMON PLEAS
COUNTY OF SUMMIT, OHIO
CASE No.   CV 2008-10-7429

                                  DECISION AND JOURNAL ENTRY

Dated: September 7, 2011



        WHITMORE, Judge.

        {¶1}     Appellant, Alliance One, LLC (“Alliance”), appeals from the judgment of the

Summit County Court of Common Pleas, granting a default judgment in favor of Vikoz

Enterprises, LLC (“Vikoz”). This Court affirms in part and reverses in part.

                                                        I
                                                 2


        {¶2}    On December 19, 2008, Vikoz obtained a default judgment against Wizards of

Plastic Recycling, Inc. (“Wizards of Plastic”) in the amount of $38,304.41. Subsequently, Vikoz

sought to garnish Wizards of Plastic’s property in order to satisfy its judgment. Vikoz conducted

a debtor’s examination and soon asked the court to appoint a receiver, as the debtor’s exam

revealed that “only the equipment and other possessions maintained at [Wizards of Plastic’s]

premises [were] sufficient to satisfy the judgment entered herein.”        The court appointed a

receiver by order dated September 9, 2009. Upon investigating the assets of Wizards of Plastic,

the receiver discovered several entities with potential interests. Each time, the receiver filed a

motion to add the entities as new party defendants, and the trial court granted the motion and

ordered that the entities be served with a copy of its order, the receiver’s motion, and Vikoz’

complaint against Wizards of Plastic.

        {¶3}    On August 10, 2010, the court granted the receiver’s motion to add Alliance as a

new party defendant. The court ordered Alliance “to set forth any claim or interest it may have

in and to the assets of Wizards of Plastic *** in a timely manner, or be forever barred from

asserting any claim or interest in and to said assets.” The receiver filed a praecipe for service by

ordinary mail upon Alliance on September 9, 2010 and another praecipe for service by FedEx

overnight delivery on October 12, 2010. The Clerk of Courts served Alliance with a summons,

pursuant to the receiver’s request for service. Alliance did not respond to the receiver’s service

of process or otherwise appear in the action.

        {¶4}    On November 30, 2010, Vikoz sought a default judgment against Alliance

pursuant to Civ.R. 55. The trial court granted a default judgment in favor of Vikoz on December

9, 2010, holding that Alliance “shall be prohibited from asserting any lien or other claim in this

action” as a result of its failure to defend.
                                                 3


       {¶5}    Alliance now appeals from the trial court’s December 9, 2010 judgment entry and

raises three assignments of error for our review.         Because the assignments of error are

interrelated, we consolidate them for ease of analysis.

                                                 II

                                Assignment of Error Number One

       “THE TRIAL COURT ERRED BY ABUSING ITS DISCRETION OR ERRED
       AS A MATTER OF LAW IN GRANTING A MOTION FOR DEFAULT
       JUDGMENT BECAUSE OF (A) AN IMPROPER DEADLINE, (B) THE
       NATURE OF ALLIANCE’S SECURITY INTEREST, AND/OR (C)
       ALLIANCE’S GOOD FAITH EFFORTS TO COMPLY ONCE MADE AWARE
       IT HAD NOT RETAINED COUNSEL.”

                                Assignment of Error Number Two

       “THE TRIAL COURT ERRED BY ABUSING ITS DISCRETION IN JOINING
       ALLIANCE UNJUSTLY AS A NEW PARTY DEFENDANT POST
       JUDGMENT, WITH UNCLEAR DEMANDS AS TO A PROPER RESPONSE,
       AND A BRIEF TIME TO RESPOND.”

                               Assignment of Error Number Three

       “THE TRIAL COURT COMMITTED PREJUDICIAL, REVERSIBLE ERROR
       BY GRANTING RELIEF IN A DEFAULT JUDGMENT THAT WAS NOT
       REQUESTED IN THE COMPLAINT.”

       {¶6}    In its assignments of error, Alliance argues that the trial court erred by joining it

as a new party defendant and by entering a default judgment against it. Because our resolution

of Alliance’s default judgment argument moots a portion of its joinder argument, we first address

Alliance’s argument that the court erred by entering default judgment against it.

       {¶7}    “Civ.R. 55(A) permits a party to move for default judgment if the party against

whom a judgment is sought has failed to plead or otherwise defend.” Haley v. DCO Internatl.,

Inc., 9th Dist. No. 24820, 2010-Ohio-1343, at ¶7. Yet, default judgment is not appropriate

“when the complaint fails to state a claim against the defendant.” Ross v. Shively, 9th Dist. No.

23719, 2007-Ohio-5118, at ¶10. Accord Perkins v. Nocum, 9th Dist. No. 10CA0098-M, 2011-
                                                   4


Ohio-4167, at ¶9. A default judgment cannot lie against a defendant for claims that were not

asserted. Ross at ¶14.

       {¶8}      Vikoz sought a default judgment against Alliance after the trial court added

Alliance “as a party defendant to this action,” on the motion of the receiver. While it is not

entirely clear, it would appear that Vikoz sought the default judgment based on Alliance’s failure

to respond to the original complaint Vikoz filed against Wizards of Plastic. That complaint,

however, only named Wizards of Plastic as a defendant and did not seek “a judgment for

affirmative relief” against Alliance. Civ.R. 55(A). Indeed, the trial court entered judgment in

favor of Vikoz on its complaint on December 19, 2008. Vikoz received the only affirmative

relief it requested in its complaint. Although the receiver served Alliance with a copy of Vikoz’

complaint for notification purposes, Alliance was not required to respond to the complaint itself

because it did not state a claim against Alliance. As a matter of law, Vikoz was not entitled to a

default judgment against Alliance because Vikoz never pursued a judgment upon which Alliance

could default. Ross at ¶14. For that reason, we agree that the trial court erred by granting a

default judgment against Alliance. Alliance’s first and third assignments of error are sustained

on that basis.

       {¶9}      As to the joinder of Alliance in the present action, we conclude that the trial court

acted within its authority when it ordered Alliance to set forth any claim or interest it might have

in the assets of Wizards of Plastic. “A receiver may be appointed *** [a]fter judgment, to carry

the judgment into effect[.]” R.C. 2735.01(C). The receiver “may bring and defend actions in his

own name as receiver, take and keep possession of property, receive rents, collect, compound

for, and compromise demands, make transfers, and generally do such acts respecting the property

as the court authorizes.” R.C. 2735.04. R.C. 2735.04 enables “the trial court to exercise its
                                                 5


sound judicial discretion to limit or expand a receiver’s powers as it deems appropriate.” State

ex rel. Celebrezze v. Gibbs (1991), 60 Ohio St.3d 69, 67-68.

       {¶10} The trial court here appointed a receiver to oversee all of the assets of Wizards of

Plastic. Upon motion by the receiver, the trial court added Alliance as a party defendant and

ordered Alliance to “set forth any claim or interest it may have in and to the assets of Wizards of

Plastic *** in a timely manner[.]” See S.C.C. Rule 9.02 (authorizing appointed receiver to

“give notice to all known creditors of the appointment of receiver and afford them the

opportunity to present and prove their claims”). Alliance argues that the joinder was unjust

because it required Alliance “to respond to a complaint that did not plead for any relief against

[it],” the court had already entered judgment on the complaint, and Alliance was never given a

meaningful opportunity to respond.

       {¶11} Alliance’s first argument is moot as we have already determined that it was not

required to respond to the complaint Vikoz filed against Wizards of Plastic. App.R. 12(A)(1)(c).

To the extent Alliance takes issue with the fact that the receivership proceedings commenced

after a judgment in favor of Vikoz, we find no merit in that assertion. The Revised Code

specifically authorizes the appointment of a receiver in a post-judgment setting.              R.C.

2735.01(C). Further, Alliance has not pointed this Court to any relevant case law in support of

its argument that it was improper for the trial court to join Alliance as a party, pursuant to the

receiver’s motion. See App.R. 16(A)(7). See, also, Gibbs, 60 Ohio St.3d at 67-68. The trial

court’s order notified Alliance of the pending litigation and ordered Alliance to “set forth any

claim or interest it may have in and to the assets of Wizards of Plastic[.]” Thus, the order

specifically gave Alliance an opportunity to assert its interest, if any. Alliance’s primary concern

on appeal is that the opportunity to respond was not meaningful in nature because the timeframe
                                                 6


within which it had to respond was not clear and it was not aware of the initial litigation between

Vikoz and Wizards of Plastic. The only evidence of the prejudice Alliance suffered as a result of

the trial court’s actions, however, is the default judgment the court entered against it. In the

absence of the default judgment, the record does not support Alliance’s assertion that it suffered

prejudice as a result of its joinder. The court joined Alliance as a party to the receivership

proceedings, not the underlying litigation between Vikoz and Wizards of Plastic. Accordingly,

Alliance’s second assignment of error is overruled.

                                                III

       {¶12} Alliance’s second assignment of error is overruled. Its first and third assignments

of error are sustained for the reasons set forth above. The judgment of the Summit County Court

of Common Pleas is affirmed in part, reversed in part, and remanded for further proceedings

consistent with the foregoing opinion.

                                                                        Judgment affirmed in part,
                                                                                 reversed in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is
                                                7


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.



       Costs taxed equally to both parties.




                                                    BETH WHITMORE
                                                    FOR THE COURT


BELFANCE, P. J.
DICKINSON, J.
CONCUR

APPEARANCES:

JEFFREY P. POSNER, Attorney at Law, for Appellant.

LAWRENCE SCANLON, Attorney at Law, for Appellee.